        Case 1:20-cv-03478-CRC Document 32-1 Filed 01/06/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 DIAMOND A RANCH, WESTERN
 DIVISION, L.L.C., et al.

                  Plaintiffs,

            v.                                      Civil Action No. 20-cv-03478-CRC

 CHAD WOLF, in his official capacity as
 Acting Secretary of Homeland Security, et al.

                  Defendants.


                                      [PROPOSED] ORDER

       Upon consideration of Defendant United States Army Corps of Engineers’ Motion for

Extension of Time to Respond to Complaint and Plaintiffs’ Opposition thereto, it is hereby

ORDERED that:

       1.        The motion is granted in part and denied in part.

       2.        Defendants must produce all nonexempt materials responsive to Plaintiffs’ FOIA

request on or before January 11, 2021.

       3.        Defendants’ substantive responses to Plaintiffs’ FOIA claims may be filed on or

before February 5, 2021.



Dated: January ___, 2021

                                                     ____________________________________
                                                     CHRISTOPHER R. COOPER
                                                     United States District Judge
